
	

114 S1829 IS: Efficient Space Exploration Act
U.S. Senate
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1829
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2015
			Mr. Portman (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require a report on requirements and risks in connection with the use of radioisotopic power
			 systems for space exploration beyond low-Earth orbit.
	
	
		1.Short title
 This Act may be cited as the Efficient Space Exploration Act.
		2.Report on requirements and risks in use of radioisotopic power systems for space exploration beyond
			 low-Earth orbit
 (a)Sense of CongressIt is the sense of Congress that— (1)conducting deep space exploration requires radioisotope power systems, such as thermoelectric and Stirling generators and converters;
 (2)establishing continuity in the production of the material needed to power such radioisotope power systems is paramount to the success of future deep space missions; and
 (3)Federal agencies supporting the National Aeronautics and Space Administration through the production of the material described in paragraph (2) should do so in a cost effective manner so as not to impose excessive reimbursement requirements on the Administration.
 (b)Analysis of requirements and risksThe Director of the Office of Science and Technology Policy and the Administrator of the National Aeronautics and Space Administration, in consultation with the heads of other Federal agencies, shall conduct an analysis of—
 (1)the requirements of the National Aeronautics and Space Administration for radioisotope power system material that is needed to carry out planned, high priority robotic missions in the solar system and other surface exploration activities beyond low-Earth orbit; and
 (2)the risks to missions of the Administration in meeting those requirements, or any additional requirements, due to a lack of adequate radioisotope power system material.
 (c)Contents of analysisThe analysis conducted under subsection (b) shall— (1)detail the current projected mission requirements and associated timeframes for radioisotope power systems and radioisotope power system material;
 (2)explain the assumptions used to determine the requirements of the National Aeronautics and Space Administration for the material, including—
 (A)the planned use of advanced thermal conversion technology, such as advanced thermocouples and Stirling generators and converters; and
 (B)the risks and implications of, and contingencies for, any delays or unanticipated technical challenges affecting or related to the mission plans of the Administration for the anticipated use of advanced thermal conversion technology;
 (3)assess the risk to the programs of the Administration of any potential delays in achieving the schedule and milestones for planned domestic production of radioisotope power system material;
 (4)outline a process for meeting any additional Administration requirements for the material; (5)estimate the incremental costs required to increase the amount of material produced each year, if such an increase is needed to support additional Administration requirements for the material;
 (6)detail how the Administration and other Federal agencies will manage, operate, and fund production facilities and the design and development of all radioisotope power systems used by the Administration and other Federal agencies as necessary;
 (7)specify the steps the Administrator will take, in consultation with the Secretary of Energy, to preserve the infrastructure and workforce necessary for production of radioisotope power systems and ensure that Administration reimbursements to the Department of Energy associated with such preservation are equitable and justified;
 (8)identify the steps the Administrator will take to preserve taxpayer investment to date in Advanced Stirling Convertor technology; and
 (9)detail how the Administrator has implemented or rejected the recommendations of the National Research Council in the 2009 report titled Radioisotope Power Systems: An Imperative for Maintaining U.S. Leadership in Space Exploration.
 (d)TransmittalNot later than 180 days after the date of the enactment of this Act, the Administrator of the National Aeronautics and Space Administration shall transmit the results of the analysis conducted under subsection (b) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives.
			
